


110 HR 569 : Water Quality Investment Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 569
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 8, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to authorize appropriations for sewer overflow control
		  grants.
	
	
		1.Short titleThis Act may be cited as the
			 Water Quality Investment Act of
			 2007.
		2.Sewer overflow
			 control grants
			(a)Administrative
			 RequirementsSection 221(e) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1301(e)) is amended to read as follows:
				
					(e)Administrative
				RequirementsA project that receives assistance under this
				section shall be carried out subject to the same requirements as a project that
				receives assistance from a State water pollution control revolving fund under
				title VI, except to the extent that the Governor of the State in which the
				project is located determines that a requirement of title VI is inconsistent
				with the purposes of this
				section.
					.
			(b)Authorization of
			 AppropriationsThe first sentence of section 221(f) of such Act
			 (33 U.S.C. 1301(f)) is amended by striking $750,000,000 and all
			 that follows before the period and inserting $237,500,000 for fiscal
			 year 2008, $285,000,000 for fiscal year 2009, $332,500,000 for fiscal year
			 2010, $380,000,000 for fiscal year 2011, and $475,000,000 for fiscal year
			 2012.
			(c)Allocation of
			 FundsSection 221(g) of such Act (33 U.S.C. 1301(g)) is amended
			 to read as follows:
				
					(g)Allocation of
				funds
						(1)Fiscal year
				2008Subject to subsection (h), the Administrator shall use the
				amounts appropriated to carry out this section for fiscal year 2008 for making
				grants to municipalities and municipal entities under subsection (a)(2) in
				accordance with the criteria set forth in subsection (b).
						(2)Fiscal year 2009
				and thereafterSubject to subsection (h), the Administrator shall
				use the amounts appropriated to carry out this section for fiscal year 2009 and
				each fiscal year thereafter for making grants to States under subsection (a)(1)
				in accordance with a formula to be established by the Administrator, after
				providing notice and an opportunity for public comment, that allocates to each
				State a proportional share of such amounts based on the total needs of the
				State for municipal combined sewer overflow controls and sanitary sewer
				overflow controls identified in the most recent survey conducted pursuant to
				section
				516.
						.
			(d)ReportsThe first sentence of section 221(i) of
			 such Act (33 U.S.C. 1301(i)) is amended by striking 2003 and
			 inserting 2010.
			3.Limitation on the use
			 of fundsNone of the funds
			 authorized by this Act, including the amendments made by this Act, may be
			 used—
			(1)to lobby or retain
			 a lobbyist for the purpose of influencing a Federal, State, or local
			 governmental entity or officer; or
			(2)to pay for
			 expenses related to the membership of any individual or entity in an
			 organization or association.
			
	
		
			Passed the House of
			 Representatives March 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
